Title: Bushrod W. Clark and G. D. L. Parks to James Madison, 22 November 1833
From: Clark, Bushrod W.,Parks, G. D. L.
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Lewiston N. Y.
                                
                                Nov 22d, 1833
                            
                        
                        Although unacquainted with you personally, yet your reputation and public acts have endeared you to us.
                            Having already obtained, autobiographys of some of our most distinguished Statesmen, we are equally desirous of obtaining
                            yours. Should you be able consistently with your convenience and other duties, to furnish us a Sketch of the most
                            prominent incidents in your life, we would recieve it with gratitude and satisfaction. Should you be unable to comply with
                            this request on account of your age, increase of infirmities, or press of cares, we would recieve with much satisfaction
                            and pleasure a account from your own pen of the sources of information to which we could have recourse with safety. We
                            presume that you have often been troubled with communications of this kind from others of your admirers, and we should not
                            have added ourselves to this list of correspondents, had we not felt a great admiration for your character and a strong
                            desire to be acquainted with the important events of your public and private life Truly and Sincerely yours
                        
                            
                                Bushrod W. Clark.
                            
                                                
                            
                            G. D. L. Parks.
                        
                    